                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEWART SMITH,                             :    CIVIL NO. 1:17-CV-2264
                                           :
                Petitioner                 :    (Chief Judge Conner)
                                           :
       v.                                  :
                                           :
LAUREL HARRY, et al.,                      :
                                           :
                Respondents                :

                                   MEMORANDUM

       Petitioner Stewart Smith (“Smith”), filed the instant petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 1). He challenges the denial of

his reparole by the Pennsylvania Board of Probation and Parole (the “Board”).

(Id.). The petition is ripe for disposition and, for the reasons that follow, the court

will deny it.

I.     Background

       On September 18, 1998, Smith was sentenced to a term of imprisonment of 6

to 20 years for committing the crime of burglary. (Doc. 17-1 at 7-10, Sentence Status

Summary). Smith’s dates of incarceration were calculated by the Department of

Corrections as follows: minimum sentence – May 3, 2004 and maximum sentence –

May 4, 2018. (Id. at 7).

       On November 13, 2006, the Board released Smith on parole to a residential

drug and alcohol treatment program. (Doc. 17-1 at 2-5, Declaration of John J.

Talaber, Board Secretary, ¶ 6). On August 20, 2007, the Board recommitted Smith

as a technical parole violator for violating multiple conditions of his parole. (Id. at ¶
7). The Board recalculated Smith’s maximum sentence date to May 13, 2018, with

added delinquency time. (Id. at ¶ 8).

      On July 2, 2009, the Board reparoled Smith to a specialized Community

Corrections Center. (Id. at ¶ 9). On May 11, 2010, the Board recommitted Smith as

a technical parole violator for violating multiple conditions of his parole. (Id. at ¶

10). On June 7, 2011, the Board recommitted Smith as a convicted parole violator

for being convicted of the crimes of possession of a controlled substance, resisting

arrest, and use/possession of drug paraphernalia. (Id. at ¶ 11). The Board

recalculated Smith’s maximum sentence date to July 9, 2020. (Id. at ¶ 12)

      On April 26, 2012, the Board released Smith on reparole to a specialized

Community Corrections Center. (Id. at ¶ 13). On April 26, 2013, Smith was arrested

and charged with rape, indecent assault, sexual assault, simple assault, and

unlawful restraint. (Id. at ¶ 14). The Board recommitted Smith as a technical

parole violator for violating multiple conditions of his parole. (Id. at ¶¶ 15, 16). On

July 29, 2014, Smith was sentenced to a term of imprisonment of 7 to 14 years for

committing the crimes of sexual assault, indecent assault, and simple assault. (Id. at

¶ 17). The Board recalculated Smith’s maximum sentence date to September 20,

2022, to account for forfeiture of his time while at liberty on parole. (Id. at ¶ 18).

      On October 24, 2016, the Board again denied Smith reparole. (Doc. 17-1 at

60-61, Notice of Board Decision dated October 24, 2016). The following factors were

invoked by the Board to deny Smith reparole: (1) risk and needs assessment

indicating Smith’s level of risk to the community; (2) the negative recommendation


                                            2
made by the Department of Corrections; (3) Smith’s prior unsatisfactory parole

supervision history; and, (4) reports, evaluations and assessments/level of risk

indicates Smith’s risk to the community. (Id.)

      Smith’s most recent denial of reparole occurred on July 18, 2017. (Id. at 63-

64, Notice of Board Decision dated July 18, 2017). The Board denied Smith reparole

for the following reasons: (1) Smith’s need to participate in and complete additional

institutional programs; and, (2) the negative recommendation made by the

Department of Corrections. (Id.)

II.   Discussion

      In the habeas petition, Smith argues that the Board’s repeated reparole

denials amount to a violation of his right to due process. (Doc. 1).

      A.     Exhaustion

      Respondents note that the Third Circuit held in Defoy v. McCullough, 393

F.3d 439 (3d Cir. 2005), cert. denied, 125 S. Ct. 2970 (2005), that a state prisoner

challenging the denial of parole on constitutional grounds, other than a violation of

the ex post facto clause, is not required to exhaust state court remedies before

pursuing federal habeas review. (Doc. 18 at 6 n.2). Nevertheless, Respondents seek

to preserve the issue for appellate review, suggesting that the petition should be

dismissed because Smith did not present his claims to a Pennsylvania court before

filing his federal habeas petition. (Id.)

      A federal court may not entertain the merits of a petition for writ of habeas

corpus unless available state court remedies have been exhausted. 28 U.S.C. §

2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838, 842-45 (1999). The exhaustion
                                            3
doctrine is designed to give the state courts a full and fair opportunity to resolve

federal constitutional claims before those claims are presented to the federal courts.

Id.; Barnhart v. Kyler, 318 F. Supp. 2d 250, 256 (M.D. Pa. 2004). All claims must

have been fairly presented to each level of the state courts. Lines v. Larkins, 208

F.3d 153, 159 (3d Cir. 2000). The habeas petitioner bears the burden of proving

exhaustion of all available state remedies. Toulson v. Beyer, 987 F.2d 984, 987 (3d

Cir. 1993).

       The failure of a petitioner to “fairly present” federal claims in state court bars

the consideration of those claims in federal court by means of habeas corpus

because they have been procedurally defaulted. Cristin v. Brennan, 281 F.3d 404,

410 (3d Cir.), cert. denied, 537 U.S. 897 (2002). The reason for this doctrine is that a

habeas petitioner who has failed to meet the state’s procedural requirements for

presenting his federal claims has deprived the state courts of an opportunity to

address those claims in the first instance. Coleman v. Thompson, 501 U.S. 722, 732

(1991). Thus, “federal courts must ask not only whether a prisoner has exhausted

his state remedies, but also whether he has properly exhausted those remedies, i.e.

whether he has fairly presented his claims to the state courts.” Cristin, 281 F.3d at

410.

       A state prisoner challenging the denial of parole on constitutional grounds,

other than for violation of the ex post facto clause, is not required to exhaust state

court remedies before pursuing federal habeas review. Defoy, 393 F.3d 439. Thus,

Smith was not required to first raise his claims of constitutional violations related to

the denial of reparole in the state courts.
                                              4
      B.     Merits

      It is well-established that “[t]here is no constitutional right or inherent right

of a convicted person to be conditionally released before the expiration of a valid

sentence.” Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7

(1979). Nor does he have any right based upon Pennsylvania law to parole. See

Weaver v. Pennsylvania Bd. of Prob. & Parole, 688 A.2d 766, 770 (Pa. Cmwlth. 1997)

(finding that under Pennsylvania law, parole is a favor, and the prisoner has no

protected liberty interest in being released before a legitimately imposed sentence

has expired). See also Burkett v. Love, 89 F.3d 135, 139 (3d Cir. 1996) (parole is not

a constitutionally protected liberty interest under Pennsylvania law); Rauso v.

Vaughn, 79 F. Supp. 2d 550, 552 (E.D. Pa. 2000); Rogers v. Pa. Bd. of Prob. & Parole,

555 Pa. 285, 724 A.2d 319 (1999). While “states may under certain circumstances

create liberty interests which are protected by the Due Process Clause,” Sandin v.

Conner, 515 U.S. 472 (1995), the Pennsylvania Supreme Court has long held that the

denial of parole does not implicate a constitutionally protected liberty interest

because parole is a discretionary matter, granted to a prisoner who has

demonstrated the ability to function in society as a law-abiding citizen. Coady, 770

A.2d at 287; Rogers, 555 Pa. 285, 724 A.2d 319. Thus, an inmate has no right to

parole.

      A federal court’s review of a state parole board decision is limited to an abuse

of discretion inquiry. Block v. Potter, 631 F.2d 233, 235 (3d Cir. 1980). Specifically,

the state may not deny parole on unconstitutionally impermissible grounds, such as

race, religion, ethnicity, or retaliation for exercising constitutional rights. Morrissey
                                            5
v. Brewer, 408 U.S. 471 (1972). “When the Parole Board bases its decision on

factors that bear no rational relationship to rehabilitation or deterrence, it

transgresses the legitimate bounds of its discretion.” Block, 631 F.2d at 237. The

Third Circuit has stressed that a substantive due process claim based upon alleged

arbitrary and capricious actions is not easily mounted because the relevant level of

arbitrariness required involves not merely action that is unreasonable, but rather,

something more egregious, at times “conscience shocking.” Hunterson v. DiSabato,

308 F.3d 236, 246-47 (3d Cir. 2002); see also Evans v. Secretary, Pa. Dep’t of Corrs.,

645 F.3d 650, 659 (3d Cir. 2011).

      Pennsylvania law grants the Parole Board vast discretion to refuse or deny

parole. See 61 Pa.C.S. § 6137. The law authorizes the Board, in its discretion, to

consider various factors in granting or denying parole. See 61 Pa.C.S. § 6135.

Pennsylvania courts have affirmed the Board’s complete discretion to parole a

convict. See, e.g., Rogers, 724 A.2d at 319; Reider v. Commw. Pa. Bd. of Prob. &

Parole, 100 Pa. Cmwlth. 333, 514 A.2d 967, 971 (Pa. Cmwlth. Ct. 1986). More

importantly, for purposes of the instant matter, “[f]ederal courts are not authorized

by the due process clause to second-guess parole boards and the requirements of

substantive due process are met if there is some basis for the challenged decision.”

Coady, 251 F.3d at 487.




                                           6
        Smith specifically challenges the Board’s denial of reparole on July 18, 2017. 1

In its July 18, 2017, Notice of Board Decision, the Board advised Smith that he was

denied reparole for the following reasons:

        • You need to participate in and complete additional institutional
          programs.

        • The negative recommendation by the Department of Corrections.

(Doc. 17-1 at 63-64, Notice of Board Decision dated July 18, 2017).

        The Board further noted that at Smith’s next interview, the Board would

review Smith’s file and consider:

        • Whether you have successfully participated in and completed a
          treatment program for sex offenders.

        • Whether you have received a favorable recommendation for parole
          from the Department of Corrections.

        • Whether you have maintained a clear conduct record.

(Id.)

        Smith has not established that the July 18, 2017 denial of reparole constituted

an unreasonable exercise of the Board’s discretion. Rather, Smith merely disagrees

with the Board’s decision and the criteria upon which the Board relied to deny

parole. Such a challenge to the Parole Board’s administrative decision to deny



        The Board issued its most recent decision to deny reparole on July 18, 2017.
        1

Therefore, to the extent that Smith challenges the Board’s October 24, 2016
decision, this claim has been rendered moot. See Coles v. Folino, No. 12-238, 2014
WL 5685547, at *2 (W.D. Pa. Nov. 4, 2014) (“[A]n earlier parole decision is rendered
moot by a subsequent parole decision.”) (citing Wolfe v. Diugielmo, No. 06-5261,
2008 WL 544645, at *6 (E.D. Pa. Feb. 28, 2008)); see also Alex v. Gavin, No. 14-261,
2015 WL 8012825, at *3 (M.D. Pa. Dec. 7, 2015). As such, the court will only address
Smith’s challenge to the July 18, 2017 denial of reparole.
                                            7
reparole release is unavailing. See 61 Pa. C.S. § 6137 (granting the Parole Board

vast discretion to refuse or deny parole); McGinnis v. Royster, 410 U.S. 263, 277

(1973) (it is a “legitimate desire of the state legislature to afford state prison officials

an adequate opportunity to evaluate both an inmate’s conduct and his rehabilitative

progress before he is eligible for parole.”). The record reflects that the Board based

its reparole determination on factors that it is statutorily required to consider in

accordance with 61 Pa. C.S. § 6135. 2

       Smith has not demonstrated that any of the factors considered by the Board

shock the conscience, or that such factors constitute behavior intended to injure

him in a way that is not justified by any legitimate government interest. See Prevet

v. Barone, 428 F. App’x 218, 220 (3d Cir. 2011) (DOC’s negative recommendation is a

legitimate penological concern); Gordon v. Wenerowicz, 2011 WL 5509538, at *4

(M.D. Pa. Nov. 10, 2011) (denying parole because petitioner poses a risk to the

community is not “conscience shocking”). The Board’s decision denying reparole

was rendered before Smith filed the instant habeas petition. Thus, the decision to

deny reparole was in no way rendered in retaliation for filing this federal habeas

petition. Smith has clearly failed to meet his burden of demonstrating that the

Board abused its discretion and the court will deny the instant habeas petition.


       2
         Under 61 Pa. C.S. § 6135, the Board must evaluate, among other factors: (1)
the nature and circumstances of the offense, (2) any recommendations made by the
trial judge and prosecuting attorney, (3) the general character and background of
the inmate, (4) the notes of testimony of the sentencing hearing, if any, together
with such additional information regarding the nature and circumstances of the
offense committed for which sentence was imposed, and (5) the conduct of the
person while in prison and his physical, mental and behavioral condition and
history and his complete criminal record.
                                             8
III.   Certificate of Appealability

       Pursuant to 28 U.S.C. § 2253(c)(1)(A), unless a circuit justice or judge issues a

certificate of appealability, an appeal may not be taken from a final order in a

proceeding under 28 U.S.C. § 2254. A certificate of appealability may issue only if

the applicant has made a substantial showing of the denial of a constitutional right.

28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating that

jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322 (2003). Because reasonable jurists could not disagree with the resolution of

this petition, there is no basis for the issuance of a certificate of appealability.

IV.    Conclusion

       Based on the foregoing discussion, the petition for writ of habeas corpus will

be denied. A separate order shall issue.



                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania

Dated:        May 7, 2019
